Citation Nr: 0334924	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Although the RO listed the issue as entitlement to service 
connection for PTSD, the Board has recharacterized the issue 
as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REMAND

The available service medical records are very incomplete but 
they do include a report of medical history completed in 
October 1975 in connection with the veteran's release from 
service.  At that time she reported that he had a history of 
frequent trouble sleeping and nervous trouble.

By rating action in September 1976, service connection was 
granted for neurodermatitis.

A report of a VA skin examination dated in December 1996 
reflects that the examiner noted that the veteran was 
"extremely anxious with pressurized speech and incessant 
movement."  The examiner recommended that she be accorded a 
psychiatric examination.

At a VA skin examination in February 1998, this examiner also 
stated that the veteran should be scheduled for psychiatric 
evaluation to discover if there was an underlying reason why 
she excoriated her skin, and secondly to provide her some 
benefit for the chronic depression that skin diseases like 
her cause.

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law eliminated 
the concept of a well-grounded claim.  This law also amended 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and added 38 U.S.C. § 5103A ("Duty 
to assist claimants").  The amended duty to notify requires 
VA to notify a claimant of any information or evidence 
necessary to substantiate the claim and "which portion of 
[the] information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary . . . 
will attempt to obtain on behalf of the claimant."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  The Board's 
initial review does not disclose any such communication.  The 
veteran must be notified of the evidence needed to 
substantiate her claim and which portion of the evidence, if 
any, she must provide.

VCAA requires VA to obtain a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  The Board finds that a current and comprehensive 
psychiatric examination and medical opinion are required.  
Additionally, the veteran stated that she had been diagnosed 
with PTSD in the past and had been treated for psychiatric 
problems in the past from private providers and the VA.  The 
Board observes that such records have not been made available 
for review and should be requested and secured.

The RO has the responsibility to ensure that full compliance 
with the VCAA has been completed.  Therefore, in addition to 
the actions requested herein, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the Act before adjudicating the claim on the 
merits.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.

2.  The RO should request the veteran to 
identify all private health care 
providers who may possess additional 
records pertinent to her claim.  The RO 
should attempt to obtain copies of 
treatment records from all sources 
identified.  Treatment records should 
specifically be obtained from Frederick 
Pelz, M.D., 6005 Park Avenue, Suite 900 
B, Memphis, Tennessee 38119; and Richard 
W. Green, FNP-CS, 1920 Kirby Parkway, 
Suite 202, Germantown, Tennessee 38138.

3.  Any and all of veteran's medical 
records dating back to 1975 should be 
requested from the VA Medical Centers at 
Memphis and Nashville, Tennessee.

4.  After responses have been received to 
the above requests for records and/or 
information, arrange for the veteran to 
undergo a psychiatric examination to 
determine the nature and etiology of any 
and all psychiatric pathology which is 
present.  All tests and studies needed to 
evaluated her psychiatric status should 
be accomplished and all clinical 
manifestations should be reported in 
detail.  The claims folder must be 
provided to the examiner for review.  
Based on a review of pertinent records 
and examination of the veteran, the 
examiner should address the following 
questions:

?	Does the veteran meet the criteria 
for a psychiatric diagnosis, and if 
so, what is the current psychiatric 
diagnosis or diagnoses?

?	Is it at least as likely as not that 
the veteran has a current 
psychiatric disability that began 
during her military service or is 
related to any incident of such 
service?  Please discuss the 
significance of the service medical 
records which reflect that she 
reported a history of frequent 
trouble sleeping and nervous trouble 
when she was examined prior to her 
release from service.

?	Is it at least as likely as not that 
the veteran has a current 
psychiatric disorder which is due to 
or is aggravated by her service-
connected neurodermatitis?  In 
responding to this, please discuss 
the February 1998 comments of the VA 
examiner who indicated that she had 
chronic depression due to her skin 
disease.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is not resolved to the veteran's 
satisfaction, the RO should issue the 
veteran a supplemental statement of the 
case and give her an opportunity to 
respond thereto.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

